Citation Nr: 0730882	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  05-25 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Crohn's Disease.

2.  Entitlement to service connection for diabetes mellitus 
(diabetes), including as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to August 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing, the veteran reported that his psychiatrist, 
his primary care physician, and his diabetes physician were 
going to submit statements for the claims.  See April 2007 
Travel Board hearing transcript.  The evidence of record does 
not include these statements.  The veteran should be informed 
of their absence.  

The evidence of record indicates that all post-service 
treatment records are not associated with the file.  The most 
recent VA treatment records associated with the file are 
dated in November 2006.  The veteran testified at his April 
2007 Travel Board video hearing that he has received medical 
treatment for his diabetes, depression, and Crohn's disease 
subsequent to November 2006; consequently, all VA treatment 
records dating from November 2006, onward, should be 
obtained.  Additionally, an August 2005 VA treatment record 
reports that the veteran was scheduled for a consult for 
"bipolar and depression" in April 2005 and was given a 
consult in July 2005.  The VA treatment records associated 
with the claims file do not include either record, and the 
earliest VA treatment record is dated June 22, 2005.  The RO 
should ensure that all VA Mental Health treatment records are 
associated with the file, and all relevant VA treatment 
records dating prior to June 2005 are associated with the 
file.  

The veteran has reported that he received mental health 
treatment at a private psychiatric hospital, the Pennsylvania 
Psychiatric Institute, and then the Philadelphia Naval 
Reserves Center hospital while he was in service in 1978 or 
1980.  See May 2004 Notice of Disagreement; April 2007 Travel 
Board hearing transcript.  The veteran also reported 
treatment for colitis and irritable bowel syndrome at the 
Naval Reserves Center while in service.  See April 2007 
Travel Board hearing transcript.  These records should be 
requested.  

The veteran's service personnel records should be requested 
to verify the veteran's contentions of missing 1 month of 
service due to the psychiatric hospitalization and to 
determine when the veteran served on board the U.S.S. 
Monticello.  The veteran has reported that the ship 
transported containers of Agent Orange from Johnston Island.  
Herbicide agents were stored in drums on Johnston Island in 
the north Pacific between April 1972 and September 1977.  See 
M-21-1 Part VI 7.20(3)(b).  The RO should attempt to verify 
this history of exposure.  The veteran has also reported that 
he served on a ship that was in the waters adjacent to 
Vietnam.  The RO should verify whether the veteran was in the 
waters of Vietnam.  

Finally, the veteran has reported that he attempted to enter 
the Naval Reserve, while living in Philadelphia, 
approximately 1 year after separation from service, but he 
was rejected because he had diabetes.  See April 2007 Travel 
Board hearing transcript.  Naval Reserve records should be 
requested to verify this contention.  

Accordingly, the case is REMANDED for the following action:

1. Inform the veteran that the record 
does not include statements from Dr. 
Perez (primary care physician), Dr. 
Miller (psychiatrist), or the physician 
who treats him for diabetes.  

2.  Request all VA Mental Health 
treatment records.  Also request all VA 
treatment records dating prior to July 
2005 and subsequent to November 20, 2006.  

3.  Request the veteran's service 
personnel records.  (An April 2005 
request form indicates about 100 pages on 
microfiche were to be printed.)

4.  Request the appropriate Naval source 
to provide any documentation showing the 
U.S.S. Monticello transported surplus 
herbicides from Johnston Island.

5.  Contact the National Personnel 
Records Center and request any inpatient 
clinical records from the Philadelphia 
Naval Hospital from June 5 to August 5, 
1980. 

6.  Contact the Pennsylvania Psychiatric 
Institute and request hospitalization 
records for the veteran, during the 
period from June 5 to August 5, 1980.  

7.  If records are obtained which report 
in-service treatment for colitis or 
irritable bowel syndrome or psychiatric 
symptoms, the veteran should be scheduled 
for a VA examination (s) to determine if 
it is at least as likely as not that the 
veteran's Crohn's disease or depression 
was incurred in or is otherwise causally 
related to service.  

8.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



